Citation Nr: 1300144	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  10-27 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a digestive disorder (claimed as an ulcer disorder).  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to service connection for bilateral eye iritis.   

4.  Entitlement to service connection for intervertebral disc syndrome of the lumbar spine.

5.  Entitlement to service connection for left lower extremity neuropathy / radiculopathy, to include as secondary to service-connected lumbar spine degenerative joint disease.

6.  Entitlement to service connection for right foot malunion of the metatarsal bones. 

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to an initial disability rating greater than 40 percent for the service-connected?? lumbar spine degenerative joint disease.

9.  Entitlement to an initial disability rating greater than 10 percent for the service-connected?? left wrist degenerative joint disease. 

10.  Entitlement to an initial disability rating greater than 10 percent for the service-connected?? right upper extremity carpal tunnel syndrome.

11.  Entitlement to an initial disability rating greater than 10 percent for the service-connected?? right ankle degenerative joint disease.

12.  Entitlement to an initial, compensable rating for the service-connected?? left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease.  

13.  Entitlement to an initial disability rating greater than 10 percent for the service-connected?? migraine headache disorder.

14.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 1985 to August 2008. 

The issues on appeal first came to the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the RO, as part of the Benefits Delivery at Discharge (BDD) program.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Board is adjudicating the issues of service connection for a digestive disorder, erectile dysfunction and bilateral eye iritis.  The remaining claims are being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated chronic gastroesophageal reflux disease (GERD), erectile dysfunction, and bilateral eye iritis are shown as likely as not to have had their clinical onset during the Veteran's extensive period of active service.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by GERD is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by erectile dysfunction is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by bilateral eye iritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

For the service connection for a digestive disorder, erectile dysfunction, and bilateral eye iritis issues, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in March 2008 (pre-discharge letter) and October 2009.  

In any event, since the Board is granting these particular service connection issues, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

For the showing of chronic disease in service, (or within a presumptive period per § 3.307), there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

When the chronic disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Id.  

Additionally, medical nexus evidence demonstrating an etiological link is not necessary to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


Analysis - Service Connection for a Digestive Disorder

The Veteran contends that he has a chronic digestive disorder (ulcers) that began during his military service.  He reports undergoing an ultrasound and an esophagogastroduodenoscopy (EGD) during service due to his stomach discomfort.  See March 2008 informal claim; February 2009 Veteran's statement.  

Upon review of the evidence of record, the Board grants the appeal for service connection for a digestive disorder (diagnosed as ?GERD).   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In a VA treatment record dated in November 2008, a VA physician diagnosed GERD.  VA treatment records dated from 2008 to 2010 further record that the Veteran takes prescription medication to control the GERD condition.  Thus, the Veteran clearly has a current digestive disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Consequently, the determinative issue is whether his current GERD is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The service treatment records (STRs) document that the Veteran had a history of upper abdominal stomach pain with eating, particularly throughout 2007.  Peptic ulcer disease was listed as a condition on his STR problem list in 2007.  

Due to his periodic stomach symptoms the Veteran underwent an EGD of the upper stomach and an ultrasound of the right upper quadrant in July 2007.  He also underwent an upper GI series in May 2007.  Yet all in-service X-ray testing failed to reveal any specific pathology or diagnosis.  However, the Board finds that the Veteran's reported symptoms of stomach discomfort were credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  At the March 2008 pre-discharge examination, the Veteran reported being diagnosed with ulcers two years before.  No nausea or vomiting was reported.  Upon examination, no objective pathology was found.  

Post-service, in VA treatment records dated in 2008 and 2009, a VA physician diagnosed GERD, as well as a history of an ulcer condition.  The Veteran is on prescription medication for his digestive problems. 

In summary, the Veteran's complaints and treatment in service and post-service reflect more than an "isolated" finding of digestive problems, thereby revealing a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  

The Veteran is also competent to report symptoms of stomach discomfort during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran has credibly reported that he has experienced these symptoms intermittently over the last few years.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  It is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  

In the present case, the claimed digestive disorder (diagnosed as GERD) is a chronic condition, essentially diagnosed both in-service and post-service.  The Board also emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Moreover, the Veteran's lay statements describing in-service and post-service stomach problems are supported by a later diagnosis of a medical professional, even though GERD was not specifically assessed until after service.  See Jandreau, 492 F.3d at 1377.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for a digestive disorder (diagnosed as GERD) is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the digestive disorder (diagnosed as GERD) for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action.  


Analysis - Service Connection for Erectile Dysfunction

The Veteran contends that he has a chronic erectile dysfunction disorder that began during his military service, after his return from Iraq in 2006.  He says that his erectile dysfunction began at the same time his service-connected PTSD symptoms arose in service.  He has submitted medical treatise evidence citing that Veterans with PTSD have a higher rate of sexual dysfunction.  The Veteran is prescribed Levitra to treat his erectile dysfunction, without much effect.  See March 2008 informal claim; February 2009 Veteran's statement.  

Upon review of the evidence of record, the Board grants the appeal for service connection for erectile dysfunction.     

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

In VA treatment records dated in October 2008, VA medical personnel rendered a diagnosis of erectile dysfunction related to service-connected PTSD.  The Veteran was prescribed Levitra to treat the disorder.  Thus, the Veteran clearly has a current erectile dysfunction disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Consequently, the determinative issue is whether his current erectile dysfunction  is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The STRs document treatment for erectile dysfunction throughout 2007.  In a November 2007 STR, it was noted the Veteran was on Levitra.  The Board also finds that the Veteran's reported symptoms of erectile dysfunction were credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

At the March 2008 pre-discharge examination, he reported erectile dysfunction for the past three years.  It was noted the Veteran was unable to achieve and maintain an erection for which he takes oral medication without improvement.  Erectile dysfunction of unknown etiology was diagnosed.  

Post-service, in VA treatment records dated in 2008 and 2009, erectile dysfunction associated with service-connected PTSD was assessed.  The Veteran takes Levitra, but he states it does not help.  

In March 2009, the Veteran submitted private medical treatise evidence that associated erectile dysfunction in the Veteran population with PTSD.  With regard to medical treatise evidence, the United States Court of Appeals for Veterans Claims (the Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the general medical treatise evidence submitted by the Veteran is subsequently accompanied by a specific October 2008 VA opinion reflecting a nexus in his particular case.  The Board concludes that this information is sufficient to establish the required connection to service.  
 
In summary, the Veteran's complaints and treatment for erectile dysfunction in service and post-service reflect more than an "isolated" finding of erectile dysfunction problems, thereby revealing a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  

The Veteran is also competent to report symptoms of erectile dysfunction during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran has credibly reported that he has experienced these erectile dysfunction symptoms over the last few years.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  

In the present case, the claimed erectile dysfunction is a chronic condition, diagnosed both in-service and post-service.  The Board also emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for erectile dysfunction is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the erectile dysfunction disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action.  


Analysis - Service Connection for Bilateral Eye Iritis

The Veteran contends that he has a chronic bilateral eye iritis that began during his military service.  He is already service connected for blepharitis of both eyes.  

During service, he reports being diagnosed with shingles (herpes Zoster) and bilateral iritis in 2006.  He noticed dimming of his vision with painful pressure behind the eyes.  He reports continuing painful eye pressure with tingling.  He indicates he has an occasional haze that blocks his vision.  He believes this is a chronic condition.  See March 2008 informal claim; February 2009 Veteran's statement.  

Upon review of the evidence of record, the Board grants the appeal for service connection for bilateral eye iritis.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

A December 2009 VA eye examiner diagnosed a history of bilateral eye iritis secondary to herpes zoster (shingles).  The examiner noted there was the potential for "repeat episodes" if the herpes zoster flared up.  

Since herpes zoster is a virus, the examiner opined that bilateral eye iritis was "likely to happen again" when the Veteran had another episode of herpes zoster.  Thus, the Veteran clearly has a current bilateral eye iritis condition, presently not in an active phase.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Consequently, the determinative issue is whether his current bilateral eye iritis is somehow attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The STRs document that the Veteran was treated for bilateral eye iritis associated with herpes zoster from November 2006 to January 2007.  By January 2007 there were indications that the disorder had "resolved" at that time.  At the March 2008 pre-discharge ophthalmology examination, the in-service history of iritis was discussed, but the Veteran's current eye health was stable with no current active
infection or inflammation.  In other words, no active pathology was found for iritis at that time.    

Post-service, as noted, since herpes zoster is a virus, the December 2009 VA eye examiner opined that bilateral eye iritis was "likely to happen again" when the Veteran has another episode of herpes zoster.  

In summary, the Veteran's complaints and treatment in service and post-service reflect more than an "isolated" finding of bilateral eye iritis, thereby revealing a chronic condition requiring repeated treatment.  38 C.F.R. § 3.303(b).  

The Veteran is also competent to report symptoms of bilateral eye iritis during and after his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran has credibly reported that he has experienced these symptoms intermittently over the last few years.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although his bilateral eye iritis is not currently active, it is noteworthy that some chronic conditions are subject to active and inactive stages.  See e.g., Ardison v. Brown, 6 Vet. App. 405, 408 (1994).

Under the plain language of § 3.303(b), the Federal Circuit has held that there is a presumption of service connection for a chronic disease (rebuttable only by "clearly attributable intercurrent causes"), which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  

In the present case, the claimed bilateral eye iritis is a chronic condition, essentially diagnosed both in-service and post-service, although not presently active.  The Board also emphasizes that medical nexus evidence is not required to establish service connection when evidence, regardless of its date, shows that a Veteran had a chronic condition in service, and that he still has the same chronic condition.  Groves, 524 F.3d at 1309-1310.  

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral eye iritis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board does not express an opinion as to the severity of the bilateral eye iritis for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action.  

However, it is notable that the RO has already awarded service connection for blepharitis of both eyes, assigning a 10 percent rating by analogy under 38 C.F.R. § 4.79, Diagnostic Code 6099-6018, chronic conjunctivitis.  

In this regard, evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  

Where, however, separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Board emphasizes that the critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Id.  When implementing this grant, the RO can make a determination whether any active, separate symptomatology for bilateral eye iritis exists.  


ORDER

Service connection for a digestive disorder (diagnosed as GERD) is granted.  

Service connection for erectile dysfunction is granted.    

Service connection for bilateral eye iritis is granted.     


REMAND

Before addressing the remaining service connection, increased rating, and automobile and adaptive equipment claims, the Board finds that additional development of the evidence is required.

First, the Virtual VA eFolder only contains incomplete VA treatment records dated from 2008 to 2010, which were submitted by the Veteran.  The RO has not secured complete VA treatment records dated from 2008 to the present.  

Therefore, these records should be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, an October 2009 deferred rating decision stated that the Veteran was receiving disability benefits from the Social Security Administration (SSA) for various disabilities.  Another letter received from the SSA dated in October 2009 established that the Veteran has been receiving SSA disability benefits since October 2007.  

In light of this information, in October 2009 the VA requested SSA disability records from SSA.  In a January 2010 VA congressional letter, VA informed the Veteran's senator that it had received a response from SSA.  However, this response and any associated SSA disability records are not present in the Virtual VA eFolder.  

The SSA records are not on file and must be obtained before deciding the appeal since these records likely specifically concern the particular conditions at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  

Although disability determinations by SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these SSA records.  

Third, the Veteran must be scheduled for VA examinations and opinions to determine whether there is current sinusitis or right foot malunion of the metatarsal bones, and if so, whether these disorders are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Fourth, the Veteran must be scheduled for VA examinations to rate the current extent and severity of his service-connected lumbar spine degenerative joint disease, left wrist degenerative joint disease, right upper extremity carpal tunnel syndrome, right ankle degenerative joint disease, left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease, and migraine headache disorder.  His last VA examination for his service-connected disabilities was in December 2009, over three years ago. 

The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2012).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran continues to assert that his disabilities have worsened.  Therefore, VA is required to afford the Veteran contemporaneous VA examinations to assess the current nature, extent and severity of the above disabilities.  

Fifth, the automobile and adaptive equipment claim is inextricably intertwined with the increased rating and service connection claims being remanded.  See 38 U.S.C.A. § 3902 (West 2002 & Supp. 2012); 38 C.F.R. § 3.808 (2012).  As such, the Board may not properly review this claim until the other claims are adjudicated, particularly the increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take all indicated action to secure copies of complete records of relevant VA medical treatment dated from 2008 to the present, including records from the VA Medical Center (VAMC) in Sheridan, Wyoming.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the Virtual VA eFolder.

2.  The RO should take all indicated action to secure from SSA all records associated with the Veteran's disability claim(s).  In a January 2010 VA congressional letter, VA informed the Veteran's senator that it had received a response from the SSA.  However, this response and any associated SSA disability records are not present in the Virtual VA eFolder.  Request copies of the SSA disability determination and all medical records considered.  If no records are available or do not exist, a response to that effect must be documented in the Virtual VA eFolder, and the Veteran must be notified.

3.  After securing any additional VA, SSA, and private treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for VA examinations to determine the nature and likely etiology of claimed sinusitis and claimed right foot malunion of the metatarsal bones.  The purpose of these examinations is to determine whether the Veteran has any above current disorders related to service.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The Virtual VA eFolder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

For the sinusitis disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current sinusitis disorder?  Please perform X-ray studies to verify whether there is a chronic sinusitis condition. 

(ii) If a current sinusitis disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) this disorder is related to the Veteran's in-service treatment for sinusitis?  See STR magnetic resonance imaging (MRI) findings of mild frontal sinusitis in January 2007.  

For the claimed right foot malunion of the metatarsal bones, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have current right foot MALUNION of the metatarsal bones?  Please perform X-ray studies to verify whether current MALUNION is shown.  Please note that the Veteran is already service-connected for right ankle degenerative joint disease, right foot pes planus, and right foot first metatarsophalangeal degenerative joint disease.   

(ii) If a current right foot MALUNION of the metatarsal bones is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) this disorder is related to the Veteran's service?  

IN RENDERING THE ABOVE OPINIONS, THE VA EXAMINERS ARE ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) Upon interview, the examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(iii) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.  After securing any additional VA, SSA, and private treatment records, and any other additional evidence, the RO should have the Veteran scheduled for VA examinations to ascertain the current severity of the service-connected lumbar spine degenerative joint disease, left wrist degenerative joint disease, right upper extremity carpal tunnel syndrome, right ankle degenerative joint disease, left great toe hallux valgus and first metatarsophalangeal joint degenerative joint disease, and migraine headache disorder.  The purpose of these examinations is to determine the current nature and extent of these disabilities, their effect on his occupational and social functioning, and their impact on his daily activities.  The examinations should include any diagnostic testing or evaluation deemed necessary, including X-ray studies.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The Virtual VA eFolder must be made available for review for the examination and the examination report must state whether such review was accomplished.  If the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

For the lumbar spine degenerative joint disease, the examiner must indicate whether there is evidence supporting a diagnosis of intervertebral disc syndrome (IVDS, i.e., disc disease).  The Veteran contends he has IVDS as part of his service-connected lumbar spine disorder.  See March 2008 informal claim; February 2009 Veteran's statement.  If IVDS is present, the examination report must include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  (Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.)  

For the lumbar spine degenerative joint disease, the Veteran also contends he has left lower extremity neuropathy / radiculopathy secondary to his service-connected lumbar spine.  See March 2008 informal claim; February 2009 Veteran's statement.  If there is any evidence of objective neurological abnormality associated with the service-connected low back disability, such as radiculopathy, neuropathy, or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity for each lower extremity (mild, moderate, moderately severe, or severe).

5.  The RO then must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing all indicated development, the RO should readjudicate the remaining service connection, increased rating, and automobile and adaptive equipment claims on appeal, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to the Veteran and he should be afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


